DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed November 29, 2021 has been considered.
	The information referred to in the IDS filed February 26, 2020 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The drawings filed November 26, 2019 are approved.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a manual valve device including a plurality of air bags provided inside a vehicle seat, with an operation lever configured to press any one of the plurality of valve shafts or any combination of the plurality of valve shafts in an axial direction by being tilted with respect to the valve main body, wherein the operation lever includes an adjustment mechanism configured to adjust an air flow rate per unit time flowing in the plurality of flow passages by changing a stroke amount in the axial direction, the stroke amount being an amount in which any one of the plurality of valve shafts or any combination of the plurality of valve shafts is pressed so as to move in the stroke by tilting of the operation lever, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A switch and valve system for controlling air bladders is shown by Manning et al (4633763).  A vehicle seat having air bladders that are controllable for inflation/deflation is shown by each of Sekido et al (5082326), WO2017011391A1, and EP1072465A2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/May 6, 2022                                                Primary Examiner, Art Unit 3636